DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species 2, Embodiment II, Fig. 2, claims 1-4, 6-10 and 21-32 in the reply filed on November 17, 2021 is acknowledged.  Claims 2, 5 and 11-20 have been cancelled by the Applicant.  Examiner reached out Applicant’s Representative and stated the claims 3 and 29 belong the Species 1 or 3, rather than chosen embodiment/species 2.  Therefore, claims 3 and 29 have been withdrawn.  Claims 1, 4, 6-10, 21-28 and 30-32 will be examined.  Action on the merits is as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clevenger et al. (Clevenger) (US 2007/0278619 A1).
	In regards to claim 1, Clevenger (Figs. 2A, 3A-3O and associated text) discloses a semiconductor structure (Figs. 2A, 3O) comprising: a semiconductor substrate (item 110c) having a frontside surface (top surface of item 110c) and a backside surface (bottom surface of item 110c); a frontside interconnect structure (items 110b plus 110a plus 125 plus 130) disposed over the frontside surface (top surface of item 110c), the frontside interconnect structure (items 110b plus 110a plus 125 plus 130) including a plurality of metal lines (items 118, 80, 81) and vias (item 140, 141, 142) that operably couple semiconductor devices (item 106) disposed in or on the frontside surface (top surface of item 110c) of the semiconductor substrate (item 110c) to one another; and a trench (item 210) disposed in the backside surface (bottom surface of item 110c) of the semiconductor substrate (item 110c), the trench (item 210) being filled with an inner capacitor electrode (item 221) in the trench (item 210), a capacitor dielectric layer (item 225)  in the trench (item 210) and overlying the inner capacitor electrode (item 221, and an outer capacitor electrode (item 252) in the trench (item 210) and overlying the capacitor dielectric layer (item 225).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 6-10 and 21-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clevenger et al. (Clevenger) (US 2007/0278619 A1) in view of TSUI et al. (TSUI) (US 2017/0271436 A1).
	In regards to claim 4, Clevenger does not specifically disclose wherein the capacitor dielectric layer encapsulates an upper surface, lower surface, and sidewalls of the inner capacitor electrode, and the outer capacitor electrode has a bottom surface and outer sidewalls that make direct contact with the capacitor dielectric layer in the trench.
	In regards to claim 4, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses wherein the capacitor dielectric layer (items 210 plus 213 plus 216) encapsulates an upper surface, lower surface, and sidewalls of the inner capacitor electrode (item 212), and the outer capacitor electrode (items 214 or 218) has a bottom surface and outer sidewalls that make direct contact with the capacitor dielectric layer (items 210 plus 213 plus 216) in the trench (item 206, Fig. 2C).
	In regards to claim 6, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses a doped region (item204) lining sidewalls of the trench (item 206, Fig. 2C) and a bottom surface of the trench (item 206, Fig. 2C), the doped region (item204) being electrically coupled in parallel with the outer capacitor electrode (items 214 or 218).
	In regards to claim 7, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses wherein the outer capacitor electrode (items 214 or 218) has a u-shaped cross-section.
	In regards to claim 8, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses an intermediate capacitor electrode (item 214) disposed in the trench between the inner capacitor electrode (item 212) and the outer capacitor electrode (item 218).
	In regards to claim 9, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses wherein at least one of the inner capacitor electrode (item 212) or the intermediate capacitor electrode (item 214) have an outermost surface that is nearer to the backside of the semiconductor substrate (item 202) than an upper surface of a metal line (items 246, 248, 252 or 254) in a backside interconnect structure (item 240) nearest the backside of the semiconductor substrate (item 202).
	In regards to claim 10, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses wherein an outermost surface of the outer capacitor electrode (item 218) is level or planar with the upper surface of the metal line (items 246, 248, 252 or 254).  Applicant has not given a special definition to the term planar, therefore certain features can be vertically or horizontally planar.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Clevenger with the teachings of TSUI for the purpose of a deep trench capacitor, electrical connections and improve rigidity while maintaining wafer thinness (paragraph 13).

	In regards to claim 21, Clevenger (Figs. 2A, 3A-3O and associated text) discloses a semiconductor structure (Figs. 2A, 3O) comprising: a semiconductor substrate (item 110c) having a frontside surface (top surface of item 110c) and a backside surface (bottom surface of item 110c); a frontside interconnect structure (items 110b plus 110a plus 125 plus 130) disposed over the frontside surface (top surface of item 110c), the frontside interconnect structure (items 110b plus 110a plus 125 plus 130) including a plurality of metal lines (items 118, 80, 81) and vias (item 140, 141, 142) that operably couple semiconductor devices (item 106) disposed in or on the frontside surface (top surface of item 110c) of the semiconductor substrate (item 110c) to one another, but does not specifically disclose a first capacitor dielectric layer extending into the backside surface of the semiconductor substrate; a first capacitor electrode extending into the backside surface of the semiconductor substrate and lining inner sidewalls of the first capacitor dielectric layer and extending over a bottom surface of the first capacitor dielectric layer; a second capacitor dielectric layer extending into the backside surface of the semiconductor substrate and overlying inner sidewalls of the first capacitor electrode and extending over a bottom surface of the first capacitor electrode; and a second capacitor electrode extending into the backside surface of the semiconductor substrate and overlying inner sidewalls of the second capacitor dielectric layer and extending over a bottom surface of the second capacitor dielectric layer.
	In regards to claim 21, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses a first capacitor dielectric layer (item 210) extending into the backside surface of the semiconductor substrate (item 202); a first capacitor electrode (item 212) extending into the backside surface of the semiconductor substrate (item 202) and lining inner sidewalls of the first capacitor dielectric layer (item 210) and extending over a bottom surface of the first capacitor dielectric layer (item 210); a second capacitor dielectric layer (item 213) extending into the backside surface of the semiconductor substrate (item 202) and overlying inner sidewalls of the first capacitor electrode (item 212) and extending over a bottom surface of the first capacitor electrode (item 212); and a second capacitor electrode (item 214) extending into the backside surface of the semiconductor substrate (item 202) and overlying inner sidewalls of the second capacitor dielectric layer (item 213 ) and extending over a bottom surface of the second capacitor dielectric layer (item 213).
	In regards to claim 22, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses a doped region (item 204) disposed in the backside surface of the semiconductor substrate (item 202), the doped region (item 204) extending beneath the bottom surface of the first capacitor dielectric layer (item 210) and extending along outer sidewalls of the first capacitor dielectric layer (item 210).
	In regards to claim 23, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses wherein the first capacitor electrode (item 212) has a lower portion that extends into the backside surface of the semiconductor substrate (item 202) and an upper portion that extends over the backside surface of the semiconductor substrate (item 202).
	In regards to claim 24, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses wherein the upper portion extends horizontally over the backside surface of the semiconductor substrate (item 202).
	In regards to claim 25, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses wherein the upper portion of the first capacitor electrode (item 212) extends to a first height over the backside surface, and wherein the second capacitor electrode (item 214) has an uppermost surface that extends to a second height over the backside surface, the second height being greater than the first height.
	In regards to claim 26, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses wherein the second capacitor electrode (item 214) has a U-shaped cross-section.
	In regards to claim 27, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses a dielectric material (items 216 or 216 plus 241) disposed over the backside surface; and a metal interconnect line (items 242, 246, 28, 244, 224 or 218) disposed within the dielectric material (item 241); wherein the dielectric material (items 216 or 216 plus 241) extends into an inner recess of the U-shaped cross-section of the second capacitor electrode (item 214).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Clevenger with the teachings of TSUI for the purpose of a deep trench capacitor, electrical connections and improve rigidity while maintaining wafer thinness (paragraph 13).

	In regards to claim 28, Clevenger (Figs. 2A, 3A-3O and associated text) discloses a semiconductor structure (Figs. 2A, 3O) comprising: a semiconductor substrate (item 110c) having a frontside surface (top surface of item 110c) and a backside surface (bottom surface of item 110c); a frontside interconnect structure (items 110b plus 110a plus 125 plus 130) disposed over the frontside surface (top surface of item 110c), the frontside interconnect structure (items 110b plus 110a plus 125 plus 130) including a plurality of metal lines (items 118, 80, 81) and vias (item 140, 141, 142) that operably couple semiconductor devices (item 106) disposed in or on the frontside surface (top surface of item 110c) of the semiconductor substrate (item 110c) to one another, but does not specifically disclose a first capacitor dielectric layer extending into a recess in the backside surface of the semiconductor substrate; a first capacitor electrode disposed over the first capacitor dielectric layer in the recess, the first capacitor electrode lining inner sidewalls of the first capacitor dielectric layer and extending over a bottom inner surface of the first capacitor dielectric layer; a second capacitor dielectric layer disposed over the first capacitor electrode in the recess, the second capacitor dielectric layer overlying inner sidewalls of the first capacitor electrode and extending over a bottom inner surface of the first capacitor electrode; and a second capacitor electrode disposed over the second capacitor dielectric layer in the recess, the second capacitor electrode overlying inner sidewalls of the second capacitor dielectric layer and extending over a bottom inner surface of the second capacitor dielectric layer.
	In regards to claim 28, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses a first capacitor dielectric layer (item 210) extending into a recess (item 206) in the backside surface of the semiconductor substrate (item 202); a first capacitor electrode (item 212) disposed over the first capacitor dielectric layer (item 212) in the recess (item 206), the first capacitor electrode lining inner sidewalls of the first capacitor dielectric layer (item 210) and extending over a bottom surface of the first capacitor dielectric layer (item 210); a second capacitor dielectric layer (item 213) disposed over the first capacitor electrode in the recess (item 206), the second capacitor dielectric layer (item 213) overlying inner sidewalls of the first capacitor electrode (item 212) and extending over a bottom surface of the first capacitor electrode (item 212); and a second capacitor electrode (items 214 or 218) disposed over the second capacitor dielectric layer in the recess, the second capacitor electrode (items 214 or 218) overlying inner sidewalls of the second capacitor dielectric layer (item 213 ) and extending over a bottom surface of the second capacitor dielectric layer (item 213).
	In regards to claim 30, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses wherein the first capacitor dielectric layer (item 210) encapsulates an upper surface, the bottom inner surface, and the inner sidewalls of the first capacitor electrode (item 212), and the second capacitor electrode (items 214 or 218) has a bottom surface and outer sidewalls that make direct contact with the second capacitor dielectric layer (item 213) in the recess (item 206).
	In regards to claim 31, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses a doped region (item 204) lining inner sidewalls of the recess (item 206) and a bottom surface of the recess (item 206).
	In regards to claim 32, TSUI (Figs. 1A, 2C, 2T and associated text and equivalent items) discloses a third capacitor electrode (item 214) disposed in the recess (item 206) between the first capacitor electrode (item 212) and the second capacitor electrode (item 218).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Clevenger with the teachings of TSUI for the purpose of a deep trench capacitor, electrical connections and improve rigidity while maintaining wafer thinness (paragraph 13).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 3, 2021